Ex-10.5

 

EXECUTION VERSION

 

INTERCREDITOR AGREEMENT

 

Intercreditor Agreement (this “Agreement”), dated as of September 30, 2010,
among JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, with
its successors and assigns, and as more specifically defined below, the “ABL
Representative”) for the ABL Secured Parties (as defined below), Goldman Sachs
Lending Partners LLC, as Administrative Agent and Collateral Agent (in such
capacities, with its successors and assigns, and as more specifically defined
below, the “Term Loan Representative”) for the Term Loan Secured Parties (as
defined below) and each of the Loan Parties (as defined below) party hereto.

 

WHEREAS, Clopay Ames True Temper LLC (“Holdings”), Clopay Ames True Temper
Holding Corp., a Delaware corporation (the “Borrower”), the subsidiary
guarantors, the ABL Representative and certain financial institutions and other
entities are parties to the Amended and Restated Credit Agreement dated as of
the date hereof (the “Existing ABL Agreement”), pursuant to which such financial
institutions and other entities have agreed to make loans and extend other
financial accommodations to the Loan Parties;

 

WHEREAS, Holdings, the Borrower, the Term Loan Representative, the subsidiary
guarantors and certain financial institutions and other entities are parties to
the Credit and Guarantee Agreement dated as of the date hereof (the “Existing
Term Loan Agreement”), pursuant to which such financial institutions and other
entities have agreed to make loans to the Borrower;

 

WHEREAS, the Loan Parties have granted to the ABL Representative security
interests and liens in the Collateral (as defined below) as security for payment
and performance of the ABL Obligations; and

 

WHEREAS, the Loan Parties have granted to the Term Loan Representative security
interests and liens in the Collateral as security for payment and performance of
the Term Loan Obligations (as defined below).

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:

 

SECTION 1.  Definitions; Rules of Construction.

 

1.1                                 UCC Definitions.  The following terms which
are defined in the Uniform Commercial Code are used herein as so defined: 
Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts, Documents,
Equipment, General Intangibles, Goods, Instruments, Inventory, Investment
Property, Letter of Credit, Letter of Credit Rights, Records, Securities Account
and Supporting Obligations.

 

1.2.                              Defined Terms.  The following terms, as used
herein, have the following meanings:

 

“ABL Agreement” means the collective reference to (a) the Existing ABL
Agreement, (b) any Additional ABL Agreement and (c) any other credit agreement,
loan agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that has at any time been incurred to extend, replace,
refinance or refund in whole or in part the indebtedness and other obligations
outstanding under the

 

--------------------------------------------------------------------------------


 

Existing ABL Agreement (regardless of whether such replacement, refunding or
refinancing (i) is a “working capital” facility, asset-based facility, revolving
loan facility, term loan facility or otherwise or (ii) was entered into after
the ABL Obligations Payment Date), any Additional ABL Agreement or any other
agreement or instrument referred to in this clause (c) unless such agreement or
instrument expressly provides that it is not intended to be and is not an ABL
Agreement hereunder (a “Replacement ABL Agreement”).  Any reference to the ABL
Agreement hereunder shall be deemed a reference to any ABL Agreement then
extant.

 

“ABL Collateral” means all Collateral consisting of the following:

 

(1)                                  all Accounts;

 

(2)                                  all Inventory;

 

(3)                                  all Deposit Accounts;

 

(4)                                  all cash and cash equivalents;

 

(5)                                  to the extent evidencing or governing any
of the items referred to in the preceding clauses (1), (2), (3) and (4) all
Chattel Paper, Documents, Instruments, General Intangibles and Securities
Accounts related thereto;

 

(6)                                  all books and records relating to the
foregoing (including all books, databases, customer lists and records, whether
tangible or electronic which contain any information relating to any of the
foregoing); and

 

(7)                                  all Proceeds of and Supporting Obligations,
including Letter of Credit Rights, with respect to any of the foregoing  and all
collateral security and guarantees given by any Person with respect to any of
the foregoing.

 

Notwithstanding the foregoing, the ABL Collateral shall not include:
(a) Prepayment Accounts and all cash, cash equivalents, financial assets,
negotiable instruments and other evidence of payment, and other funds on deposit
therein or credited thereto, (b) any amounts described in clause (5) above to
the extent relating to Term Collateral, (c) Proceeds of Term Collateral received
in respect of an Enforcement Action or during an Insolvency Proceeding,
(d) obligations owing by Holdings or its Subsidiaries to Holdings or any other
Subsidiary and (e) Proceeds required to be applied to the mandatory prepayment
of the Term Loan Obligations pursuant to the Term Loan Documents or to be
deposited into a Prepayment Account, so long as such prepayment is permitted by
the Existing ABL Agreement.

 

“ABL Creditors” means, collectively, the “Lenders” and the “Secured Parties”,
each as defined in the ABL Documents.

 

“ABL DIP Financing” has the meaning set forth in Section 5.2(a).

 

“ABL Documents” means the ABL Agreement, each ABL Security Document, each ABL
Guarantee and each other “Loan Document” as defined in the ABL Agreement (other
than this Agreement).

 

“ABL Guarantee” means any guarantee by any Loan Party of any or all of the ABL
Obligations.

 

2

--------------------------------------------------------------------------------


 

“ABL Lien” means any Lien created by the ABL Security Documents.

 

“ABL Obligations” means (a) all principal of and interest (including any
Post-Petition Interest) and premium (if any) on all loans made pursuant to the
ABL Agreement or any ABL DIP Financing by the ABL Creditors, (b) all
reimbursement obligations (if any) and interest thereon (including any
Post-Petition Interest) with respect to any letter of credit or similar
instruments issued pursuant to the ABL Agreement, (c) all Secured ABL Swap
Obligations, (d) all Banking Services Obligations and (e) all guarantee
obligations, indemnities, fees, expenses and other amounts payable from time to
time pursuant to the ABL Documents, in each case whether or not allowed or
allowable in an Insolvency Proceeding. To the extent any payment with respect to
any ABL Obligation (whether by or on behalf of any Loan Party, as Proceeds of
security, enforcement of any right of setoff or otherwise) is declared to be a
fraudulent transfer or a preference in any respect, set aside or required to be
paid to an estate of a Loan Party, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the ABL Secured Parties and the Term Loan
Secured Parties, be deemed to be reinstated and outstanding as if such payment
had not occurred.

 

“ABL Obligations Payment Date” means the first date on which (a) the ABL
Obligations (other than those that constitute Unasserted Contingent Obligations)
have been indefeasibly paid in cash in full (or cash collateralized or defeased
in accordance with the terms of the ABL Documents), (b) all commitments to
extend credit under the ABL Documents have been terminated, (c) there are no
outstanding letters of credit or similar instruments issued under the ABL
Documents (other than such as have been cash collateralized or defeased in
accordance with the terms of the ABL Documents or otherwise in a manner
satisfactory to the applicable issuing banks), and (d) so long as the Term Loan
Obligations Payment Date shall not have occurred, the ABL Representative has
delivered a written notice to the Term Loan Representative stating that the
events described in clauses (a), (b) and (c) have occurred to the satisfaction
of the ABL Secured Parties.

 

“ABL Representative” has the meaning set forth in the introductory paragraph
hereof.  In the case of any Replacement ABL Agreement, the ABL Representative
shall be the Person identified as such in such Agreement.

 

“ABL Secured Parties” means the ABL Representative, the ABL Creditors and any
other holders of the ABL Obligations.

 

“ABL Security Documents” means the “Collateral Documents” as defined in the ABL
Agreement, and any other documents that are designated under the ABL Agreement
as “ABL Security Documents” for purposes of this Agreement.

 

“ABL Swap Obligations” means, with respect to any Loan Party, any obligations of
such Loan Party owed to any ABL Creditor (or any of its affiliates) in respect
of any swap, forward, future or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions or any and all
cancellations, buy backs, reversals, terminations or assignments of any these
transactions.

 

“Access Period” means, with respect to each parcel or item of Term Collateral,
the period, following the commencement of any Enforcement Action, which begins
on the earlier of (a) the day on which the ABL Representative provides the Term
Loan Representative with the notice of its election to request access to such
parcel or item of Term Collateral pursuant to Section 3.4(c) and (b) the fifth

 

3

--------------------------------------------------------------------------------


 

Business Day after the Term Loan Representative provides the ABL Representative
with notice that the Term Loan Representative (or its agent) has obtained
possession or control of such parcel or item of Term Collateral and ends on the
earliest of (i) the day which is 180 days after the date (the “Initial Access
Date”) on which the ABL Representative initially is permitted the ability
(regardless of whether the ABL Representative exercises such ability on such
Initial Access Date) to take physical possession of, remove or otherwise
control, on a non-exclusive basis, physical access to, or actually uses, such
parcel or item of Term Collateral plus such number of days, if any, after the
Initial Access Date that it is stayed or otherwise prohibited by law or court
order from exercising remedies with respect to associated ABL Collateral,
(ii) the date on which all or substantially all of the ABL Collateral associated
with such parcel or item of Term Collateral is sold, collected or liquidated,
(iii) the ABL Obligations Payment Date and (iv) the date on which the default
which resulted in such Enforcement Action has been cured or waived in writing.

 

“Additional ABL Agreement” means any agreement for the incurrence of additional
indebtedness that is permitted to be secured by the ABL Collateral on a pari
passu basis with other ABL Obligations and treated as an ABL Agreement pursuant
to the ABL Agreement and any agreement approved for designation as such by the
ABL Representative and the Term Loan Representative.

 

“Additional Debt” has the meaning set forth in Section 10.5(b).

 

“Additional Term Loan Agreement” means any agreement for the incurrence of
additional indebtedness that is permitted to be secured by the Term Collateral
on a pari passu basis with other Term Loan Obligations and treated as a Term
Loan Agreement pursuant to the Term Loan Agreement and any agreement approved
for designation as such by the Term Loan Representative and the ABL
Representative.

 

“Banking Services Obligations” means, with respect to any Loan Party, any
obligations of such Loan Party, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), owed to any
“Lender” (as defined in the ABL Agreement) or any of its affiliates in respect
of the following bank services to the extent agreed to by such Loan Party in a
notice delivered to the ABL Representative designating such services as a
“Banking Service” (as defined in the ABL Agreement) between such “Lender” or any
of its affiliates, on the one hand, and the applicable Loan Party, on the other
hand, for purposes of the ABL Agreement and the other ABL Documents (it being
understood that any “Banking Service” provided by the ABL Representative or its
affiliates will be deemed to be a “Banking Service” for purposes of the ABL
Agreement and other ABL Documents without the delivery of further notice) and to
the extent such obligations are permitted to be and are designated as
obligations secured by the ABL Collateral pursuant to the terms of the ABL
Agreement:  (a) commercial credit cards, (b) stored value cards and (c) treasury
management services (including controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

 

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.

 

“Borrower” has the meaning set forth in the first WHEREAS clause above.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Collateral” means, collectively, all property upon which a Lien is granted
pursuant to the

 

4

--------------------------------------------------------------------------------


 

Security Documents.

 

“Comparable Security Document” means, in relation to any Senior Collateral
subject to any Senior Security Document, that Junior Security Document (if any)
that creates a security interest in the same Senior Collateral, granted by the
same Loan Party, as applicable.

 

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including damages or payments for
past or future infringements for any of the foregoing; (d) the right to sue for
past, present, and future infringements of any of the foregoing; and (e) all
rights corresponding to any of the foregoing throughout the world.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

 

“Enforcement Action” means, with respect to the ABL Obligations or the Term Loan
Obligations, the exercise of any rights and remedies with respect to any
Collateral securing such obligations or the commencement or prosecution of
enforcement of any of the rights and remedies under, as applicable, the ABL
Documents or the Term Loan Documents, or applicable law, including the exercise
of any rights of set-off or recoupment, and the exercise of any rights or
remedies of a secured creditor under the Uniform Commercial Code of any
applicable jurisdiction or under the Bankruptcy Code, in the understanding that
the commencement and continuation of a Cash Dominion Period (as defined in the
Existing ABL Security Agreement) by itself shall not constitute an Enforcement
Action.

 

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

 

“Existing ABL Agreement” has the meaning set forth in the first WHEREAS clause
of this Agreement.

 

“Existing ABL Security Agreement” means the “Security Agreement” as defined in
the Existing ABL Agreement.

 

“Existing Term Loan Agreement” has the meaning set forth in the second WHEREAS
clause of this Agreement.

 

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.

 

“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by any Loan Party, including inventions,
designs, Patents, Copyrights, Licenses, Trademarks, trade secret licenses,
confidential or proprietary technical or business information, know-how,
show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and

 

5

--------------------------------------------------------------------------------


 

accessions to, and booked and records describing or used in connection with, any
of the foregoing.

 

“Junior Collateral” shall mean with respect to any Junior Secured Party, any
Collateral on which it has a Junior Lien.

 

“Junior Documents” shall mean (a) with respect to any Junior Obligations that
are Term Loan Obligations, the Term Loan Documents and (b) with respect to any
Junior Obligations that are ABL Obligations, the ABL Documents.

 

“Junior Liens” shall mean (a) with respect to any ABL Collateral, all Liens
securing the Term Loan Obligations and (b) with respect to any Term Collateral,
all Liens securing the ABL Obligations.

 

“Junior Obligations” shall mean (a) with respect to any ABL Collateral, all Term
Loan Obligations and (b) with respect to any Term Collateral, all ABL
Obligations.

 

“Junior Representative” shall mean (a) with respect to any ABL Obligations or
any ABL Collateral, the Term Loan Representative and (b) with respect to any
Term Loan Obligations or any Term Collateral, the ABL Representative.

 

“Junior Secured Parties” shall mean (a) with respect to the ABL Collateral, all
Term Loan Secured Parties and (b) with respect to the Term Collateral, all ABL
Secured Parties.

 

“Junior Security Documents” shall mean with respect to any Junior Secured Party,
the Security Documents that secure the Junior Obligations.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, deed
to secure debt, lien, pledge, hypothecation, assignment, assignation, debenture,
encumbrance, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

 

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including damages and payments for past and future
breaches thereof, and (c) all rights to sue for past, present, and future
breaches thereof.

 

“Lien Priority” means with respect to any Lien of the ABL Representative or Term
Loan Representative in the Collateral, the order of priority of such Lien
specified in Section 2.1.

 

“Loan Documents” shall mean, collectively, the ABL Documents and the Term Loan
Documents.

 

“Loan Party” means Holdings, the Borrower and each Domestic Subsidiary of
Holdings (other than the Borrower) that is now or hereafter becomes a party to
any ABL Document or any Term Loan Document, in each case as a direct obligor or
guarantor of the ABL Obligations or Term Loan Obligations, as applicable.  All
references in this Agreement to any Loan Party shall include such Loan Party as
a debtor-in-possession and any receiver or trustee for such Loan Party in any
Insolvency Proceeding.

 

6

--------------------------------------------------------------------------------


 

“Patents” means with respect to any Person, all of such Person’s right, title,
and interest in and to:  (a) any and all patents and patent applications;
(b) all inventions and improvements described and claimed therein; (c) all
reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.

 

“Person” means any person, individual, sole proprietorship, partnership, joint
venture, corporation, limited liability company, unincorporated organization,
association, institution, entity, party, including any government and any
political subdivision, agency or instrumentality thereof.

 

“Prepayment Account” means any Deposit Account or Securities Account established
and maintained for the sole purpose of depositing the net cash proceeds of any
Loan Party with respect to any asset sale, incurrence of indebtedness or
casualty or condemnation event pending the application of such proceeds to the
prepayment of loans under the Term Loan Documents in accordance with the
mandatory prepayment provisions thereof.

 

“Post-Petition Interest” means any interest or entitlement to fees, costs or
charges that accrue during an Insolvency Proceeding (or would accrue but for the
commencement of an Insolvency Proceeding), whether or not allowed or allowable
in any such Insolvency Proceeding.

 

“Proceeds” means (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily, including all proceeds of any insurance
policy covering the Collateral.

 

“Real Property” means any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property, including any right arising by
contract.

 

“Replacement ABL Agreement” has the meaning set forth in the definition of “ABL
Agreement.”

 

“Replacement Term Loan Agreement” has the meaning set forth in the definition of
“Term Loan Agreement.”

 

“Secured Obligations” shall mean the ABL Obligations and the Term Loan
Obligations.

 

“Secured Parties” means the ABL Secured Parties and the Term Loan Secured
Parties.

 

“Secured ABL Swap Obligation” means the ABL Swap Obligations of a Loan Party in
connection with any Swap Agreement entered into between such Loan Party and any
“Lender” (as defined in the ABL Agreement) or its affiliate at the time such
Swap Agreement is entered into, which is designated by the Borrower as a Swap
Agreement whose obligations will constitute Secured ABL Swap Obligations under
the ABL Agreement in a notice delivered to the ABL Representative (it being
understood that any ABL Swap Obligation of a Loan Party to the ABL
Representative or its affiliate will be a Secured ABL Swap Obligation unless
notice is delivered to the contrary) to the extent such ABL Swap Obligations are
permitted to be and are designated as obligations secured by the ABL Collateral
pursuant to the terms of the ABL Agreement; provided that Secured ABL Swap
Obligations shall not include any ABL Swap Obligations with respect to Swap
Agreements settled by reference to equity

 

7

--------------------------------------------------------------------------------


 

instruments; provided further that in no event shall any such obligations be
both Secured ABL Swap Obligations and Secured Term Loan Hedge Obligations.

 

“Secured Term Loan Hedge Obligation” means the Term Loan Hedge Obligations of a
Loan Party in connection with any Hedge Agreement entered into between such Loan
Party and (a) any “Agent”, or “Arranger” (in each case as defined in the Term
Loan Agreement) or its affiliate (whether or not such counterparty shall have
been an Agent, an Arranger or an affiliate thereof at the time such Hedge
Agreement was entered into), (b) a “Lender” (as defined in the Term Loan
Agreement) or an affiliate thereof that is in effect on the Closing Date (as
defined in the Term Loan Agreement) or (c) a “Lender” (as defined in the Term
Loan Agreement) or an affiliate thereof at the time such Hedge Agreement is
entered into, in each case which is designated by the Borrower as a Hedge
Agreement whose obligations will constitute Secured Term Loan Hedge Obligations
under the Term Loan Agreement in a notice delivered to the Term Loan
Representative (it being understood that any Term Loan Hedge Obligation of a
Loan Party to the Term Loan Representative or its affiliate will be a Secured
Term Loan Hedge Obligation unless notice is delivered to the contrary) to the
extent such Term Loan Hedge Obligations are permitted to be and are designated
as obligations secured by the Term Collateral pursuant to the terms of the Term
Loan Agreement; provided that Secured Term Loan Hedge Obligations shall not
include any Term Loan Hedge Obligations with respect to Swap Agreements settled
by reference to equity instruments; provided further that in no event shall any
such obligations be both Secured ABL Swap Obligations and Secured Term Loan
Hedge Obligations.

 

“Security Documents” means, collectively, the ABL Security Documents and the
Term Loan Security Documents.

 

“Senior Collateral” shall mean with respect to any Senior Secured Party, any
Collateral on which it has a Senior Lien.

 

“Senior Documents” shall mean, collectively, with respect to any Senior
Obligation, any provision pertaining to such Senior Obligation in any Loan
Document or any other document, instrument or certificate evidencing or
delivered in connection with such Senior Obligation.

 

“Senior Liens” shall mean (a) with respect to the ABL Collateral, all Liens
securing the ABL Obligations and (b) with respect to the Term Collateral, all
Liens securing the Term Loan Obligations.

 

“Senior Obligations” shall mean (a) with respect to any ABL Collateral, all ABL
Obligations and (b) with respect to any Term Collateral, all Term Loan
Obligations.

 

“Senior Obligations Payment Date” shall mean (a) with respect to ABL
Obligations, the ABL Obligations Payment Date and (b) with respect to any Term
Loan Obligations, the Term Loan Obligations Payment Date.

 

“Senior Representative” shall mean (a) with respect to any ABL Collateral, the
ABL Representative and (b) with respect to any Term Collateral, the Term Loan
Representative.

 

“Senior Secured Parties” shall mean (a) with respect to the ABL Collateral, all
ABL Secured Parties and (b) with respect to the Term Collateral, all Term Loan
Secured Parties.

 

“Senior Security Documents” shall mean with respect to any Senior Secured Party,
the Security Documents that secure the Senior Obligations.

 

8

--------------------------------------------------------------------------------


 

“Standstill Period” has the meaning set forth in Section 3.2.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of the Equity Interests
entitled (without regard to the occurrence of any contingency) to vote in the
election of the Person or Persons (whether directors, managers, trustees or
other Persons performing similar functions) having the power to direct or cause
the direction of the management and policies thereof is at the time owned or
controlled, directly or indirectly, by such Person, one or more of the other
Subsidiaries of such Person or a combination thereof; provided that in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interest in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding.

 

“Term Collateral” means all Collateral other than the ABL Collateral.

 

“Term Loan Agreement” means the collective reference to (a) the Existing Term
Loan Agreement, (b) any Additional Term Loan Agreement and (c) any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation that has at any time been incurred to extend,
replace, refinance or refund in whole or in part the indebtedness and other
obligations outstanding under the Existing Term Loan Agreement (regardless of
whether such replacement, refunding or refinancing (i) is a “working capital”
facility, asset-based facility, revolving loan facility, term loan facility or
otherwise or (ii) was entered into after the Term Loan Obligations Payment
Date), any Additional Term Loan Agreement or any other agreement or instrument
referred to in this clause (c) unless such agreement or instrument expressly
provides that it is not intended to be and is not a Term Loan Agreement
hereunder (a “Replacement Term Loan Agreement”).  Any reference to the Term Loan
Agreement hereunder shall be deemed a reference to any Term Loan Agreement then
extant.

 

“Term Loan Creditors” means, collectively, the “Lenders” and the “Secured
Parties”, each as defined in the Term Loan Documents.

 

“Term Loan DIP Financing” has the meaning set forth in Section 5.2(b).

 

“Term Loan Documents” means the Term Loan Agreement, each Term Loan Security
Document, each Term Loan Guarantee and each other “Credit Document” as defined
in the Term Loan Agreement (other than this Agreement).

 

“Term Loan Hedge Obligations” means, with respect to any Loan Party, any
obligations of such Loan Party owed to any Term Loan Creditor (or any of its
affiliates) in respect of any swap, forward, future or derivative transaction or
option or similar agreement involving, or settled by reference to, one or more
rates, currencies, commodities, equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions or any and all cancellations, buy backs, reversals, terminations or
assignments of any these transactions.

 

“Term Loan Lien” means any Lien created by the Term Loan Security Documents.

 

“Term Loan Obligations” means (a) all principal of and interest (including any
Post-Petition Interest) and premium (if any) on all loans made pursuant to the
Term Loan Agreement or any Term Loan DIP Financing by the Term Loan Creditors,
(b) all reimbursement obligations (if any) and interest thereon (including any
Post-Petition Interest) with respect to any letter of credit or similar
instruments issued

 

9

--------------------------------------------------------------------------------


 

pursuant to the Term Loan Agreement, (c) all Secured Term Loan Hedge Obligations
and (d) all guarantee obligations, indemnities, fees, expenses and other amounts
payable from time to time pursuant to the Term Loan Documents, in each case
whether or not allowed or allowable in an Insolvency Proceeding. To the extent
any payment with respect to any Term Loan Obligation (whether by or on behalf of
any Loan Party, as Proceeds of security, enforcement of any right of setoff or
otherwise) is declared to be a fraudulent transfer or a preference in any
respect, set aside or required to be paid to an estate of a Loan Party, then the
obligation or part thereof originally intended to be satisfied shall, for the
purposes of this Agreement and the rights and obligations of the ABL Secured
Parties and the Term Loan Secured Parties, be deemed to be reinstated and
outstanding as if such payment had not occurred.

 

“Term Loan Obligations Payment Date” means the first date on which (a) the Term
Loan Obligations (other than those that constitute Unasserted Contingent
Obligations) have been indefeasibly paid in cash in full, (b) all commitments to
extend credit under the Term Loan Documents have been terminated, (c) there are
no outstanding letters of credit or similar instruments issued under the Term
Loan Documents (other than such as have been cash collateralized or defeased in
accordance with the terms of the Term Loan Documents or otherwise in a manner
satisfactory to the applicable issuing banks), and (d) so long as the ABL
Obligations Payment Date shall not have occurred, the Term Loan Representative
has delivered a written notice to the ABL Representative stating that the events
described in clauses (a), (b) and (c) have occurred to the satisfaction of the
Term Loan Secured Parties.

 

“Term Loan Representative” has the meaning set forth in the introductory
paragraph hereof.  In the case of any Replacement Term Loan Agreement, the Term
Loan Representative shall be the Person identified as such in such Agreement.

 

“Term Loan Secured Parties” means the Term Loan Representative, the Term Loan
Creditors and any other holders of the Term Loan Obligations.

 

“Term Loan Security Documents” means the “Collateral Documents” as defined in
the Term Loan Agreement, and any other documents that are designated under the
Term Loan Agreement as “Term Loan Security Documents” for purposes of this
Agreement.

 

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including damages, claims, and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements of the foregoing, including the right to settle suits involving
claims and demands for royalties owing; and (f) all rights corresponding to any
of the foregoing throughout the world.

 

“Unasserted Contingent Obligations” shall mean, at any time, ABL Obligations or
Term Loan Obligations, as applicable, for taxes, costs, indemnifications,
reimbursements, damages and other liabilities (excluding the principal of, and
interest and premium (if any) on, and fees and expenses relating to, any ABL
Obligation or Term Loan Obligation, as applicable, and contingent reimbursement
obligations in respect of amounts that may be drawn under outstanding letters of
credit) in respect of which no assertion of liability (whether oral or written)
and no claim or demand for payment (whether oral or written) has been made (and,
in the case of ABL Obligations or Term Loan Obligations, as applicable, for
indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.

 

10

--------------------------------------------------------------------------------

 


 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the applicable jurisdiction.

 

1.3                                 Rules of Construction.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented, extended, renewed, restated,
replaced or otherwise modified (subject to any restrictions on such amendments,
supplements, extensions, renewals, restatements, replacements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 2.  Lien Priority.

 

2.1                                 Lien Subordination.  Notwithstanding the
date, manner or order of grant, attachment or perfection of any Junior Lien in
respect of any Collateral or of any Senior Lien in respect of any Collateral and
notwithstanding any provision of the UCC, any applicable law, any Security
Document, any alleged or actual defect or deficiency in any of the foregoing or
any other circumstance whatsoever, the Junior Representative, on behalf of each
Junior Secured Party, in respect of such Collateral hereby agrees that:

 

(a)                                  any Senior Lien in respect of such
Collateral, regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall be and shall remain senior and prior to any
Junior Lien in respect of such Collateral (whether or not such Senior Lien is
subordinated to any Lien securing any other obligation); and

 

(b)                                 any Junior Lien in respect of such
Collateral, regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to any Senior Lien in respect of such Collateral.

 

2.2                                 Prohibition on Contesting Liens.  In respect
of any Collateral, the Junior Representative, on behalf of each Junior Secured
Party, agrees that it shall not, and hereby waives any right to:

 

(a)                                  contest, or support any other Person in
contesting, in any proceeding (including any Insolvency Proceeding), the
priority, validity or enforceability of any Senior Lien on such Collateral; or

 

(b)                                 demand, request, plead or otherwise assert
or claim the benefit of any marshalling, appraisal, valuation or similar right
which it may have in respect of such Collateral or the Senior Liens on such
Collateral, except to the extent that such rights are expressly granted in this
Agreement.

 

11

--------------------------------------------------------------------------------


 

2.3                                 Nature of Obligations.  The Term Loan
Representative on behalf of itself and the other Term Loan Secured Parties
acknowledges that a portion of the ABL Obligations represents debt that is
revolving in nature and that the amount thereof that may be outstanding at any
time or from time to time may be increased, reduced or repaid and subsequently
reborrowed, and that the terms of the ABL Obligations and any ABL Agreement or
any provision thereof may be waived, modified, extended, amended, restated or
supplemented in accordance with the terms thereof from time to time, and that
the aggregate amount of the ABL Obligations may be increased, replaced or
refinanced, in each event, without notice to or consent by the Term Loan Secured
Parties and without affecting the provisions hereof.  The ABL Representative on
behalf of itself and the other ABL Secured Parties acknowledges that Term Loan
Obligations may be replaced or refinanced and the amount of any Term Loan
Obligations may be increased, reduced, or repaid, and any Term Loan Document or
any provision thereof may be waived, modified, extended, amended, restated or
supplemented in accordance with the terms thereof from time to time, and that
the aggregate amount of the Term Loan Obligations may be increased, replaced or
refinanced, in each event, without notice to or consent by the ABL Secured
Parties and without affecting the provisions hereof.  The Lien Priorities
provided in Section 2.1 shall not be altered or otherwise affected by any such
amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of either the ABL
Obligations or the Term Loan Obligations, or any portion thereof.  The
provisions of this Section 2.3 are not intended to constitute a waiver of any
restrictions (i) contained in the ABL Agreement applicable to the amount or
terms of the Term Loan Obligations or (ii) contained in the Term Loan Agreement
applicable to the amount or terms of the ABL Obligations.

 

2.4                                 No New Liens.  (a)  Until the ABL
Obligations Payment Date, no Term Loan Secured Party shall acquire or hold any
Lien on any assets of any Loan Party securing any Term Loan Obligation which
assets are not also subject to the Lien of the ABL Representative under the ABL
Documents, subject to the Lien Priority set forth herein.  If any Term Loan
Secured Party shall (nonetheless and in breach hereof) acquire or hold any Lien
on any assets of any Loan Party securing any Term Loan Obligation which assets
are not also subject to the Lien of the ABL Representative under the ABL
Documents, subject to the Lien Priority set forth herein, then the Term Loan
Representative (or the relevant Term Loan Secured Party) shall, without the need
for any further consent of any other Term Loan Secured Party and notwithstanding
anything to the contrary in any other Term Loan Document be deemed to also hold
and have held such lien for the benefit of the ABL Representative as security
for the ABL Obligations (subject to the Lien Priority and other terms hereof)
and shall promptly notify the ABL Representative in writing of the existence of
such Lien.

 

(b)  Until the Term Loan Obligations Payment Date, no ABL Secured Party shall
acquire or hold any Lien on any assets of any Loan Party securing any ABL
Obligation which assets are not also subject to a Lien under the Term Loan
Documents, subject to the Lien Priority set forth herein.  If any ABL Secured
Party shall (nonetheless and in breach hereof) acquire or hold any Lien on any
assets of any Loan Party securing any ABL Obligation which assets are not also
subject to a Lien under the Term Loan Documents, subject to the Lien Priority
set forth herein, then the ABL Representative (or the relevant ABL Secured
Party) shall, without the need for any further consent of any other ABL Secured
Party and notwithstanding anything to the contrary in any other ABL Document be
deemed to also hold and have held such lien for the benefit of the Term Loan
Representative as security for the Term Loan Obligations (subject to the Lien
Priority and other terms hereof) and shall promptly notify the Term Loan
Representative in writing of the existence of such Lien.

 

2.5                                 Separate Grants of Security and Separate
Classification.  Each Secured Party acknowledges and agrees that (i) the grants
of Liens pursuant to the ABL Security Documents and the Term Loan Security
Documents constitute two separate and distinct grants of Liens and (ii) because
of,

 

12

--------------------------------------------------------------------------------


 

among other things, their differing rights in the Collateral, the Term Loan
Obligations are fundamentally different from the ABL Obligations and should be
separately classified in any plan of reorganization, plan of liquidation or
similar plan proposed or adopted in an Insolvency Proceeding.  To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the ABL Obligations and the Term Loan Obligations
constitute claims in the same class (rather than separate classes of secured
claims), then the ABL Secured Parties and the Term Loan Secured Parties hereby
acknowledge and agree that all distributions shall be made as if there were
separate classes of ABL Obligations and Term Loan Obligations against the Loan
Parties (with the effect being that, to the extent that the aggregate value of
the ABL Collateral or Term Collateral is sufficient (for this purpose ignoring
all claims held by the other Secured Parties), the ABL Secured Parties or the
Term Loan Secured Parties, respectively, shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of Post-Petition
Interest that are available from each pool of Priority Collateral for each of
the ABL Secured Parties and the Term Loan Secured Parties, respectively, before
any distribution is made in respect of the claims held by the other Secured
Parties, with the other Secured Parties hereby acknowledging and agreeing to
turn over to the respective other Secured Parties amounts otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the aggregate
recoveries.

 

2.6                                 Agreements Regarding Actions to Perfect
Liens.  (a)  The ABL Representative agrees on behalf of itself and the other ABL
Secured Parties that all mortgages, deeds of trust, deeds and similar
instruments (collectively, “mortgages”) now or hereafter filed against Real
Property in favor of or for the benefit of the ABL Representative shall contain
the following notation:  “The lien created by this mortgage on the property
described herein is junior and subordinate to the lien on such property created
by any mortgage, deed of trust or similar instrument now or hereafter granted
Goldman Sachs Lending Partners LLC, as Term Loan Representative, in accordance
with the provisions of the Intercreditor Agreement dated as of September 30,
2010, as amended from time to time.”

 

(b)  Each of the ABL Representative and the Term Loan Representative hereby
acknowledges that, to the extent that it holds, or a third party holds on its
behalf, physical possession of or “control” (as defined in the Uniform
Commercial Code) over Collateral pursuant to the ABL Security Documents or the
Term Loan Security Documents, as applicable, such possession or control is also
for the benefit of the Term Loan Representative and the other Term Loan Secured
Parties or the ABL Representative and the other ABL Secured Parties, as
applicable, solely to the extent required to perfect their security interest (if
any) in such Collateral; provided that control by the Term Loan Representative
of the Prepayment Account shall not be for the benefit of the ABL Representative
and the other ABL Secured Parties.  Nothing in the preceding sentence shall be
construed to impose any duty on the ABL Representative or the Term Loan
Representative (or any third party acting on either such Person’s behalf) with
respect to such Collateral or provide the Term Loan Representative, any other
Term Loan Secured Party, the ABL Representative or any other ABL Secured Party,
as applicable, with any rights with respect to such Collateral beyond those
specified in this Agreement, the ABL Security Documents and the Term Loan
Security Documents, as applicable, provided that subsequent to the occurrence of
the ABL Obligations Payment Date (so long as the Term Loan Obligations Payment
Date shall not have occurred), the ABL Representative shall (i) deliver to the
Term Loan Representative, at the Loan Parties’ sole cost and expense, the
Collateral in its possession or control together with any necessary endorsements
to the extent required by the Term Loan Documents or (ii) direct and deliver
such Collateral as a court of competent jurisdiction otherwise directs;
provided, further, that subsequent to the occurrence of the Term Loan
Obligations Payment Date (so long as the ABL Obligations Payment Date shall not
have occurred), the Term Loan Representative shall (i) deliver to the ABL Loan
Representative, at the Loan Parties’ sole cost and expense, the Collateral in
its possession or control together with any necessary endorsements to the

 

13

--------------------------------------------------------------------------------


 

extent required by the ABL Documents or (ii) direct and deliver such Collateral
as a court of competent jurisdiction otherwise directs; provided, further, that
(i) prior to the occurrence of the Term Loan Obligations Payment Date, upon the
request of the Term Loan Representative or the Borrower, the ABL Loan
Representative shall turn over to the Term Loan Representative any Term
Collateral of which it has physical possession, and (ii) prior to the occurrence
of the ABL Obligations Payment Date, upon the request of the ABL Representative
or the Borrower, the Term Loan Representative shall turn over to the ABL
Representative any ABL Collateral of which it has physical possession.  The
provisions of this Agreement are intended solely to govern the respective Lien
priorities as between the ABL Secured Parties and the Term Loan Secured Parties
and shall not impose on the ABL Secured Parties or the Term Loan Secured Parties
any obligations in respect of the disposition of any Collateral (or any proceeds
thereof) that would conflict with prior perfected Liens or any claims thereon in
favor of any other Person that is not a Secured Party.

 

SECTION 3.  Enforcement Rights.

 

3.1                                 Exclusive Enforcement. Until the Senior
Obligations Payment Date has occurred, whether or not an Insolvency Proceeding
has been commenced by or against any Loan Party, the Senior Secured Parties
shall have the exclusive right to take and continue any Enforcement Action
(including the right to credit bid their debt) with respect to the Senior
Collateral, without any consultation with or consent of any Junior Secured
Party, but subject to the provisos set forth in Section 3.2 and 5.1.  Upon the
occurrence and during the continuance of an event of default under the Senior
Documents, the Senior Representative and the other Senior Secured Parties may
take and continue any Enforcement Action with respect to the Senior Obligations
and the Senior Collateral in such order and manner as they may determine in
their sole discretion in accordance with the terms and conditions of the Senior
Documents.

 

3.2                                 Standstill and Waivers.  Each Junior
Representative, on behalf of itself and the other Junior Secured Parties, agrees
that, until the Senior Obligations Payment Date has occurred, but subject to the
proviso set forth in Section 5.1:

 

(i)  they will not take or cause to be taken any action, the purpose or effect
of which is to make any Lien on any Senior Collateral that secures any Junior
Obligation pari passu with or senior to, or to give any Junior Secured Party any
preference or priority relative to, the Liens on the Senior Collateral securing
the Senior Obligations;

 

(ii)  they will not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including the filing of an
Insolvency Proceeding) or otherwise, any foreclosure, sale, lease, exchange,
transfer or other disposition of the Senior Collateral by any Senior Secured
Party or any other Enforcement Action taken (or any forbearance from taking any
Enforcement Action) in respect of the Senior Collateral by or on behalf of any
Senior Secured Party;

 

(iii)  they have no right to (x) direct either the Senior Representative or any
other Senior Secured Party to exercise any right, remedy or power with respect
to the Senior Collateral or pursuant to the Senior Security Documents in respect
of the Senior Collateral or (y) consent or object to the exercise by the Senior
Representative or any other Senior Secured Party of any right, remedy or power
with respect to the Senior Collateral or pursuant to the Senior Security
Documents with respect to the Senior Collateral or to the timing or manner in
which any such right is exercised or not exercised (or, to the extent they may
have any such right described in this clause (iii), whether as a junior lien
creditor in respect of the Senior Collateral or otherwise, they hereby
irrevocably waive such right);

 

14

--------------------------------------------------------------------------------


 

(iv)  they will not institute any suit or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against any Senior
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and no Senior Secured
Party shall be liable for, any action taken or omitted to be taken by any Senior
Secured Party with respect to the Senior Collateral or pursuant to the Senior
Documents in respect of the Senior Collateral;

 

(v)  they will not commence judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of any Senior
Collateral, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce their interest in or realize upon, the Senior
Collateral; and

 

(vi)  they will not seek, and hereby waive any right, to have the Senior
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Senior Collateral;

 

provided that, notwithstanding the foregoing, any Junior Secured Party may
exercise its rights and remedies in respect of the Senior Collateral under the
Junior Documents or applicable law (and any recovery therefrom shall be for the
benefit of the Senior Secured Parties) after the passage of a period of 180 days
(the “Standstill Period”) from the date of delivery of a notice in writing to
the Senior Representative of its intention to exercise such rights and remedies,
which notice may only be delivered following the occurrence of and during the
continuation of an “Event of Default” under and as defined in the Junior
Documents; provided, further, however, that, notwithstanding the foregoing, in
no event shall any Junior Secured Party exercise or continue to exercise any
such rights or remedies if, notwithstanding the expiration of the Standstill
Period, (i) any Senior Secured Party shall have commenced and be diligently
pursuing the exercise of any of its rights and remedies with respect to any of
the Senior Collateral (prompt notice of such exercise to be given to the Junior
Representative) or is diligently attempting to vacate any stay or prohibition
against such exercise or (ii) an Insolvency Proceeding in respect of any Loan
Party shall have been commenced; and provided, further, that in any Insolvency
Proceeding commenced by or against any Loan Party, the Junior Representative and
the Junior Secured Parties may not take any action except as expressly permitted
by Section 5.

 

3.3                                 Judgment Creditors.  In the event that any
Term Loan Secured Party becomes a judgment lien creditor in respect of
Collateral as a result of its enforcement of its rights as an unsecured
creditor, such judgment lien shall be subject to the terms of this Agreement for
all purposes (including in relation to the ABL Liens and the ABL Obligations) to
the same extent as all other Liens securing the Term Loan Obligations are
subject to the terms of this Agreement.  In the event that any ABL Secured Party
becomes a judgment lien creditor in respect of Collateral as a result of its
enforcement of its rights as an unsecured creditor, such judgment lien shall be
subject to the terms of this Agreement for all purposes (including in relation
to the Term Loan Liens and the Term Loan Obligations) to the same extent as all
other Liens securing the ABL Obligations are subject to the terms of this
Agreement.

 

3.4                                 Cooperation; Sharing of Information and
Access.  (a)  The Term Loan Representative, on behalf of itself and the other
Term Loan Secured Parties, agrees that each of them shall take such actions as
the ABL Representative shall reasonably request in connection with the exercise
by the ABL Secured Parties of their rights set forth herein in respect of the
ABL Collateral (at the sole cost and expense of the ABL Representative (but with
the Loan Parties’ reimbursement and indemnity obligations with respect thereto
as provided in the ABL Documents, which shall not be limited hereby)).  The ABL
Representative, on behalf of itself and the other ABL Secured Parties, agrees
that each of them shall take such actions as the Term Loan Representative shall
reasonably request in connection with the exercise by

 

15

--------------------------------------------------------------------------------


 

the Term Loan Secured Parties of their rights set forth herein in respect of the
Term Collateral (at the sole cost and expense of the Term Loan Representative
(but with the Loan Parties’ reimbursement and indemnity obligations with respect
thereto as provided in the Term Loan Documents, which shall not be limited
hereby)).

 

(b)                                 In the event that the ABL Representative
shall, in the exercise of its rights under the ABL Security Documents or
otherwise, receive possession or control of any books and Records of any Loan
Party which contain information identifying or pertaining to the Term
Collateral, the ABL Representative shall promptly notify the Term Loan
Representative of such fact and, upon request from the Term Loan Representative
and as promptly as practicable thereafter, either make available to the Term
Loan Representative such books and Records for inspection and duplication or
provide to the Term Loan Representative copies thereof.  In the event that a
Term Loan Representative shall, in the exercise of its rights under the Term
Loan Security Documents or otherwise, receive possession or control of any books
and records of any Loan Party which contain information identifying or
pertaining to any of the ABL Collateral, the Term Loan Representative shall
promptly notify the ABL Representative of such fact and, upon request from the
ABL Representative and as promptly as practicable thereafter, either make
available to the ABL Representative such books and records for inspection and
duplication or provide the ABL Representative copies thereof.  The Term Loan
Representative hereby irrevocably grants the ABL Representative (or its
designee) a non-exclusive worldwide license or right to use, consistent with
applicable law, to the extent of the Term Loan Representative’s interest therein
and reasonably requested by the ABL Representative, exercisable without payment
of royalty or other compensation, to use any of the Intellectual Property now or
hereafter owned by, licensed to, or otherwise used by the Loan Parties in order
for the ABL Representative (or its designee) and ABL Secured Parties to
purchase, use, market, repossess, possess, store, assemble, manufacture,
process, sell, transfer, distribute or otherwise dispose of any asset included
in the ABL Collateral in connection with the liquidation, disposition or
realization upon the ABL Collateral in accordance with the terms and conditions
of the ABL Security Documents and the other ABL Documents. The Term Loan
Representative agrees that any sale, transfer or other disposition of any of the
Loan Parties’ Intellectual Property (whether by foreclosure or otherwise) will
be subject to the ABL Representative’s rights as set forth in this Section 3.4.

 

(c)   If the Term Loan Representative, or any agent or representative thereof,
or any receiver, shall, after the commencement of any Enforcement Action, obtain
possession or physical control of any of the Term Collateral, the Term Loan
Representative shall promptly notify the ABL Representative in writing of that
fact, and the ABL Representative shall, within ten Business Days thereafter,
notify the Term Loan Representative in writing as to whether the ABL
Representative desires to exercise access rights under this Agreement.  In
addition, if the ABL Representative, or any agent or representative of the ABL
Representative, or any receiver, shall obtain possession or physical control of
any of the Term Collateral in connection with an Enforcement Action, then the
ABL Representative shall promptly notify the Term Loan Representative that the
ABL Representative is exercising its access rights under this Agreement and its
rights under Section 3.4 under either circumstance.  Upon delivery of such
notice by the ABL Representative to the Term Loan Representative, the ABL
Representative and Term Loan Representative shall confer in good faith to
coordinate with respect to the ABL Representative’s exercise of such access
rights, with such access rights to apply to any parcel or item of Term
Collateral access to which is reasonably necessary to enable the ABL
Representative during normal business hours to convert ABL Collateral consisting
of raw materials and work-in-process into saleable finished goods and/or to
transport such ABL Collateral to a point where such conversion can occur, to
otherwise prepare ABL Collateral for sale and/or to arrange or effect the sale
of ABL Collateral (including the conducting of auctions), all in accordance with
the manner in which such matters are completed in the ordinary course of
business.  Consistent with the definition of “Access Period,” access rights will
apply to differing parcels or items of Term Collateral at differing times, in
which case, a differing Access Period will apply

 

16

--------------------------------------------------------------------------------


 

to each such parcel or items.   During any pertinent Access Period, (i) the ABL
Representative and its agents, representatives and designees shall have an
irrevocable, non-exclusive right to have access to, and a rent-free right to
use, the relevant parcel or item the Term Collateral for the purposes described
above and (ii) the ABL Representative shall be obligated hereunder to reimburse
the Term Loan Representative for all operating costs of such Term Collateral
incurred after the commencement of the relevant Access Period (it being
understood that operating costs shall not include insurance) to the extent
(x) incurred as a result of the exercise by the ABL Representative of its access
rights and (y) actually paid by the Term Loan Representative or the Term Loan
Secured Parties.  The ABL Representative shall take proper and reasonable care
under the circumstances of any Term Collateral that is used by the ABL
Representative during the Access Period and repair and replace any damage
(ordinary wear-and-tear excepted) caused by the ABL Representative or its
agents, representatives or designees, and leave the Term Collateral in
substantially the same condition as it was at the commencement of the occupancy,
use or control by the ABL Representative or its agents, representatives or
designees (ordinary wear-and-tear excepted) and the ABL Representative shall
comply with all applicable laws in all material respects in connection with its
use or occupancy or possession of the ABL Collateral.  The ABL Representative
shall indemnify and hold harmless the Term Loan Representative and the Term Loan
Creditors for any injury or damage to Persons or property (ordinary
wear-and-tear excepted) and for any losses, claims, liabilities or expenses
directly resulting from the occupancy, use or control by the ABL Representatives
or its agents, representatives or designees or by the acts or omissions of
Persons under its control; provided, however, that the ABL Representative and
the ABL Creditors will not be liable for any diminution in the value of Term
Collateral caused by the absence of the ABL Collateral therefrom.  The ABL
Representative and the Term Loan Representative shall cooperate and use
reasonable efforts to ensure that their activities during the Access Period as
described above do not interfere materially with the activities of the other as
described above, including the right of Term Loan Representative to show the
Term Collateral to prospective purchasers and to ready the Term Collateral for
sale.  Consistent with the definition of the term “Access Period,” if any order
or injunction is issued or stay is granted or is otherwise effective by
operation of law that prohibits the ABL Representative from exercising any of
its rights hereunder, then the Access Period granted to the ABL Representative
under this Section 3.4 shall be stayed during the period of such prohibition and
shall continue thereafter for the number of days remaining as required under
this Section 3.4.  The Term Loan Representative shall not foreclose or otherwise
sell, remove or dispose of any of the Term Collateral during the Access Period
with respect to such Collateral if the ABL Representative (acting in good faith)
informs the Term Loan Representative in writing that such Collateral is
reasonably necessary to enable the ABL Representative to convert, transport or
arrange to sell the ABL Collateral as described above; provided, however, that
nothing contained in this Agreement shall restrict the Term Loan Representative
from foreclosing or otherwise selling, removing, transferring or disposing of
any Term Collateral prior to the expiration of the Access Period if the
purchaser, assignee or transferee agrees to be bound by the provisions of this
Section 3.4(c) in writing (for the benefit of the ABL Representative and the ABL
Secured Parties).

 

3.5                                 No Additional Rights For the Loan Parties
Hereunder.  Except as provided in Section 3.6 hereof, if any ABL Secured Party
or Term Loan Secured Party shall enforce its rights or remedies in violation of
the terms of this Agreement, no Loan Party shall be entitled to use such
violation as a defense to any action by any ABL Secured Party or Term Loan
Secured Party, nor to assert such violation as a counterclaim or basis for set
off or recoupment against any ABL Secured Party or Term Loan Secured Party.

 

3.6                                 Actions Upon Breach.  (a)  If any ABL
Secured Party or Term Loan Secured Party, contrary to this Agreement, commences
or participates in any action or proceeding against any Loan Party or the
Collateral, such Loan Party, with the prior written consent of the ABL
Representative or the Term Loan Representative, as applicable, may interpose as
a defense or dilatory plea the making of this

 

17

--------------------------------------------------------------------------------


 

Agreement, and any ABL Secured Party or Term Loan Secured Party, as applicable,
may intervene and interpose such defense or plea in its or their name or in the
name of such Loan Party.

 

(b)  Should any ABL Secured Party or Term Loan Secured Party, contrary to this
Agreement, in any way take, attempt to or threaten to take any action with
respect to the Collateral (including any attempt to realize upon or enforce any
remedy with respect to this Agreement), or fail to take any action required by
this Agreement, any ABL Secured Party or Term Loan Secured Party (in its own
name or in the name of the relevant Loan Party), as applicable, may obtain
relief against such ABL Secured Party or Term Loan Secured Party, as applicable,
by injunction, specific performance and/or other appropriate equitable relief,
it being understood and agreed by each of the ABL Representative on behalf of
each ABL Secured Party and the Term Loan Representative on behalf of each Term
Loan Secured Party that (i) the ABL Secured Parties’ or Term Loan Secured
Parties’, as applicable, damages from its actions may at that time be difficult
to ascertain and may be irreparable, and (ii) each Term Loan Secured Party or
ABL Secured Party, as applicable, waives any defense that the Loan Parties
and/or the Term Loan Secured Parties and/or ABL Secured Parties, as applicable,
cannot demonstrate damage and/or be made whole by the awarding of damages.

 

SECTION 4.  Application of Proceeds of Senior Collateral; Dispositions and
Releases of Lien; Notices and Insurance.

 

4.1                                 Application of Proceeds.

 

(a)  Application of Proceeds of Senior Collateral.  The Senior Representative
and Junior Representative hereby agree that all Senior Collateral, and all
Proceeds thereof, received by either of them in connection with the collection,
sale or disposition of Senior Collateral pursuant to any Enforcement Action or
during any Insolvency Proceeding shall be applied,

 

first, to the payment of costs and expenses (including reasonable attorneys fees
and expenses and court costs) of the Senior Representative in connection with
such Enforcement Action or Insolvency Proceeding,

 

second, to the payment of the Senior Obligations in accordance with the Senior
Documents until the Senior Obligations Payment Date,

 

third, to the payment of the Junior Obligations, in accordance with the Junior
Documents, and

 

fourth, the balance, if any, to the Loan Parties or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

 

All Proceeds of any sale of a Loan Party as a whole, or substantially all of the
assets of any Loan Party where the consideration received is not allocated by
type of asset, in connection with or resulting from any Enforcement Action, and
whether or not pursuant to an Insolvency Proceeding, shall be distributed as
follows under clause “second” above: first to the ABL Representative for
application to the ABL Obligations in accordance with the terms of the ABL
Documents, up to the amount of the book value of the ABL Collateral disposed of
in such sale or owned by such Loan Party (in the case of a sale of such Loan
Party as a whole),  and second to the Term Loan Representative for application
to the Term Loan Obligations in accordance with the terms of the Term Loan
Documents to the extent such Proceeds exceed the book value of such ABL
Collateral.

 

18

--------------------------------------------------------------------------------


 

(b)  Limited Obligation or Liability.  In exercising remedies, whether as a
secured creditor or otherwise, the Senior Representative shall have no
obligation or liability to the Junior Representative or to any Junior Secured
Party, regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by each party under the terms of this Agreement.

 

(c)  Segregation of Collateral.  Until the occurrence of the Senior Obligations
Payment Date, any Senior Collateral that may be received by any Junior Secured
Party in violation of this Agreement shall, to the extent practicable and in
accordance with its normal practices, be segregated and held in trust and
promptly paid over to the Senior Representative, for the benefit of the Senior
Secured Parties, in the same form as received, with any necessary endorsements,
and each Junior Secured Party hereby authorizes the Senior Representative to
make any such endorsements as agent for the Junior Representative (which
authorization, being coupled with an interest, is irrevocable).

 

4.2                                 Releases of Liens.  (a) (i) Upon any
release, sale or disposition of ABL Collateral permitted pursuant to the terms
of the ABL Documents that results in the release of the ABL Lien (other than
release of the ABL Lien due to the occurrence of the ABL Obligations Payment
Date, and any release of the ABL Lien after the occurrence and during the
continuance of any event of default under the Term Loan Agreement) on any ABL
Collateral, the Term Loan Lien on such ABL Collateral (excluding any portion of
the proceeds of such ABL Collateral remaining after the ABL Obligations Payment
Date occurs) shall be automatically and unconditionally released with no further
consent or action of any Person so long as such release, sale or disposition of
ABL Collateral is permitted pursuant to the terms of the Term Loan Documents.

 

(ii)  Upon any release, sale or disposition of ABL Collateral pursuant to any
Enforcement Action that results in the release of the ABL Lien (other than
release of the ABL Lien due to the occurrence of the ABL Obligations Payment
Date) on any ABL Collateral pursuant to any Enforcement Action, the Term Loan
Lien on such ABL Collateral (excluding any portion of the proceeds of such ABL
Collateral remaining after the ABL Obligations Payment Date occurs) shall be
automatically and unconditionally released with no further consent or action of
any Person so long as the proceeds of such ABL Collateral are applied in
accordance with Section 4.1(a) (with, in the case of ABL Obligations consisting
of debt of a revolving nature, a corresponding permanent reduction in the
commitments thereto).

 

(iii)  The Term Loan Representative shall execute and deliver such release
documents and instruments and shall take such further actions as the ABL
Representative or the Borrower shall reasonably request in writing to evidence
any release of the Term Loan Lien described herein.  The Term Loan
Representative hereby appoints the ABL Representative and any officer or duly
authorized person of the ABL Representative, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power of attorney in
the place and stead of the Term Loan Representative and in the name of the Term
Loan Representative or in the ABL Representative’s own name, from time to time,
in the ABL Representative’s sole discretion, for the purposes of carrying out
the terms of this Section 4.2, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this Section 4.2, including any
financing statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

 

(b)  (i) Upon any release, sale or disposition of Term Collateral permitted
pursuant to the terms of the Term Loan Documents that results in the release of
the Term Loan Lien (other than release of the Term Loan Lien due to the
occurrence of the Term Loan Obligations Payment Date, and any release of

 

19

--------------------------------------------------------------------------------


 

the Term Loan Lien after the occurrence and during the continuance of any event
of default under the ABL Agreement) on any Term Collateral, the ABL Lien on such
Term Collateral (excluding any portion of the proceeds of such Term Collateral
remaining after the Term Loan Obligations Payment Date occurs) shall be
automatically and unconditionally released with no further consent or action of
any Person so long as such release, sale or disposition of Term Collateral is
permitted pursuant to the terms of the ABL Documents.

 

(ii)  Upon any release, sale or disposition of Term Collateral pursuant to any
Enforcement Action that results in the release of the Term Loan Lien (other than
release of the Term Loan Lien due to the occurrence of the Term Loan Obligations
Payment Date) on any Term Collateral pursuant to any Enforcement Action, the ABL
Lien on such Term Collateral (excluding any portion of the proceeds of such Term
Collateral remaining after the Term Loan Obligations Payment Date occurs) shall
be automatically and unconditionally released with no further consent or action
of any Person so long as the proceeds of such Term Collateral are applied in
accordance with Section 4.1(a) (with, in the case of Term Loan Obligations
consisting of debt of a revolving nature, a corresponding permanent reduction in
the commitments thereto).

 

(iii)  The ABL Representative shall promptly execute and deliver such release
documents and instruments and shall take such further actions as the Term Loan
Representative or the Borrower shall request in writing to evidence any release
of the ABL Lien described herein.  The ABL Representative hereby appoints the
Term Loan Representative and any officer or duly authorized person of the Term
Loan Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of the ABL Representative and in the name of the ABL Representative or in the
Term Loan Representative’s own name, from time to time, in the Term Loan
Representative’s sole discretion, for the purposes of carrying out the terms of
this Section 4.2, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this Section 4.2, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

 

4.3                                 Certain Real Property Notices; Insurance. 
(a)  The Term Loan Representative shall give the ABL Representative at least 30
days notice prior to commencing any Enforcement Action against any Real Property
(including, for the avoidance of doubt, the commencement of any action against
title insurance policies) owned by any Loan Party at which ABL Collateral is
stored or otherwise located or to dispossess any Loan Party from such Real
Property.

 

(b)  Proceeds of Collateral include insurance proceeds and therefore the Lien
Priority shall govern the ultimate disposition of casualty insurance proceeds. 
The ABL Representative and Term Loan Representative shall be named as additional
insureds and loss payees with respect to all insurance policies relating to
Collateral.  The ABL Representative shall have the sole and exclusive right, as
against the Term Loan Representative, to adjust settlement of insurance claims
in the event of any covered loss, theft or destruction of ABL Collateral.  The
Term Loan Representative shall have the sole and exclusive right, as against the
ABL Representative, to adjust settlement of insurance claims in the event of any
covered loss, theft or destruction of Term Collateral.  All proceeds of such
insurance shall be remitted to the Loan Parties, the ABL Representative or the
Term Loan Representative, as the case may be, and each of the Term Loan
Representative and ABL Representative shall cooperate (if necessary) in a
reasonable manner in effecting the payment of insurance proceeds in accordance
with Section 4.1.

 

20

--------------------------------------------------------------------------------

 


 

SECTION 5.  Insolvency Proceedings.

 

5.1                                 Filing of Motions.  Until the Senior
Obligations Payment Date has occurred, the Junior Representative agrees on
behalf of itself and the other Junior Secured Parties that no Junior Secured
Party shall, in or in connection with any Insolvency Proceeding, file any
pleadings or motions, take any position at any hearing or proceeding of any
nature, or otherwise take any action whatsoever, in each case in respect of any
of the Senior Collateral, including with respect to the determination of any
Liens or claims held by the Senior Representative (including the validity and
enforceability thereof) or any other Senior Secured Party in respect of any
Senior Collateral or the value of any claims of such parties under
Section 506(a) of the Bankruptcy Code or otherwise; provided that the Junior
Representative may (i) file a proof of claim in an Insolvency Proceeding, and
(ii) file any necessary responsive or defensive pleadings in opposition of any
motion or other pleadings made by any Person objecting to or otherwise seeking
the disallowance of the claims of the Junior Secured Parties on the Senior
Collateral, subject to the limitations contained in this Agreement and only if
consistent with the terms and the limitations on the Junior Representative
imposed hereby.

 

5.2                                 Financing Matters.  (a)  If any Loan Party
becomes subject to any Insolvency Proceeding under the Bankruptcy Code at any
time prior to the ABL Obligations Payment Date, and if the ABL Representative or
the other ABL Secured Parties desire to consent (or not object) to the use of
cash collateral under the Bankruptcy Code or to provide financing to any Loan
Party under the Bankruptcy Code or to consent (or not object) to the provision
of such financing to any Loan Party by any third party (any such financing, “ABL
DIP Financing”), then the Term Loan Representative agrees, on behalf of itself
and the other Term Loan Secured Parties, that each Term Loan Secured Party
(i) (x) will be deemed to have consented to, will raise no objection to, nor
support any other Person objecting to, the use of such cash collateral or to
such ABL DIP Financing on any grounds, including failure to provide “adequate
protection” of the Term Loan Representative’s Lien on the Collateral to secure
the Term Loan Obligations and (y) will not request any adequate protection
solely as a result of such ABL DIP Financing except as set forth in Section 5.4
below and (ii) will subordinate (and will be deemed hereunder to have
subordinated) the Term Loan Liens on any ABL Collateral (A) to the Liens
securing such ABL DIP Financing on the same terms as the ABL Liens are
subordinated thereto (and such subordination will not alter in any manner the
terms of this Agreement), (B) to any replacement liens provided as adequate
protection to the ABL Secured Parties as set forth in Section 5.4 below and
(C) to any “carve-out” agreed to by the ABL Representative or the other ABL
Secured Parties, so long as (x) the Term Loan Representative retains its Lien on
the Collateral to secure the Term Loan Obligations (in each case, including
Proceeds thereof arising after the commencement of the case under the Bankruptcy
Code) and, as to the Term Collateral only, such Lien has the same priority as
existed prior to the commencement of the case under the Bankruptcy Code and any
Lien securing such ABL DIP Financing is junior and subordinate to the Lien of
the Term Loan Representative on the Term Collateral, (y) all Liens on ABL
Collateral securing any such ABL DIP Financing shall be senior to or on a parity
with the Liens of the ABL Representative and the ABL Lenders securing the ABL
Obligations on ABL Collateral and (z) the aggregate principal amount of such ABL
DIP Financing (including any undrawn portion of the revolving commitments
thereunder, and including the face amount of any letters of credit issued and
not reimbursed under such ABL DIP Financing), together with the aggregate
outstanding principal amount of indebtedness and unfunded commitments under the
ABL Agreement, does not exceed $165,000,000.  In no event will any of the ABL
Secured Parties seek to obtain a priming Lien on any of the Term Collateral and
nothing contained herein shall be deemed to be a consent by Term Loan Secured
Parties to any adequate protection payments using Term Collateral.

 

(b) If any Loan Party becomes subject to any Insolvency Proceeding under the
Bankruptcy Code at any time prior to the Term Loan Obligations Payment Date, and
if the Term Loan Representative or the other Term Loan Secured Parties desire to
consent (or not object) to the use of cash collateral under the Bankruptcy Code
or to provide financing to any Loan Party under the Bankruptcy Code or to
consent (or

 

21

--------------------------------------------------------------------------------


 

not object) to the provision of such financing to any Loan Party by any third
party (any such financing, “Term Loan DIP Financing”), then the ABL
Representative agrees, on behalf of itself and the other ABL Secured Parties,
that each ABL Secured Party (i) (x) will be deemed to have consented to, will
raise no objection to, nor support any other Person objecting to the use of such
cash collateral or to such Term Loan DIP Financing on any grounds, including
failure to provide “adequate protection” of the ABL Representative’s Lien on the
Collateral to secure the ABL Obligations and (y) will not request any adequate
protection solely as a result of such Term Loan DIP Financing except as set
forth in Section 5.4 below and (ii) will subordinate (and will be deemed
hereunder to have subordinated) the ABL Liens on any Term Collateral (A) to the
Liens securing such Term Loan DIP Financing on the same terms as the Term Loan
Liens are subordinated thereto (and such subordination will not alter in any
manner the terms of this Agreement), (B) to any replacement liens provided as
adequate protection to the Term Loan Secured Parties as set forth in Section 5.4
below and (C) to any “carve-out” agreed to by the Term Loan Representative or
the other Term Loan Secured Parties, so long as (x) the ABL Representative
retains its Lien on the Collateral to secure the ABL Obligations (in each case,
including Proceeds thereof arising after the commencement of the case under the
Bankruptcy Code) and, as to the ABL Collateral only, such Lien has the same
priority as existed prior to the commencement of the case under the Bankruptcy
Code and any Lien securing such Term Loan DIP Financing is junior and
subordinate to the Lien of the ABL Representative on the ABL Collateral and
(y) all Liens on Term Collateral securing any such Term Loan DIP Financing shall
be senior to or on a parity with the Liens of the Term Loan Representative and
the Term Loan Secured Parties securing the Term Loan Obligations on Term
Collateral.  In no event will any of the Term Loan Secured Parties seek to
obtain a priming Lien on any of the ABL Collateral, and nothing contained herein
shall be deemed to be a consent by the ABL Secured Parties to any adequate
protection payments using ABL Collateral.

 

(c)  All Liens granted to the Term Loan Representative or the ABL Representative
in any Insolvency Proceeding, whether as adequate protection or otherwise, are
intended to be and shall be deemed to be subject to the Lien Priority and the
other terms and conditions of this Agreement.

 

5.3                                 Relief From the Automatic Stay.  Until the
ABL Obligations Payment Date, the Term Loan Representative agrees, on behalf of
itself and the other Term Loan Secured Parties, that none of them will seek
relief from the automatic stay or from any other stay in any Insolvency
Proceeding or take any action in derogation thereof, in each case in respect of
any ABL Collateral, without the prior written consent of the ABL
Representative.  Until the Term Loan Obligations Payment Date, the ABL
Representative agrees, on behalf of itself and the other ABL Secured Parties,
that none of them will seek relief from the automatic stay or from any other
stay in any Insolvency Proceeding or take any action in derogation thereof, in
each case in respect of any Term Collateral, without the prior written consent
of the Term Loan Representative.  In addition, neither the Term Loan
Representative nor the ABL Representative shall seek any relief from the
automatic stay with respect to any Collateral without providing 5 days’ prior
written notice to the other, unless otherwise agreed by both the ABL
Representative and the Term Loan Representative.

 

5.4                                 Adequate Protection.  (a)  The Term Loan
Representative, on behalf of itself and the other Term Loan Secured Parties,
agrees that, prior to the ABL Obligations Payment Date, so long as the ABL
Representative and the other ABL Secured Parties comply with Section 5.4(b),
none of them shall object, contest, or support any other Person objecting to or
contesting, (i) any request by the ABL Representative or the other ABL Secured
Parties for adequate protection of its interest in the Collateral or any
adequate protection provided to the ABL Representative or the other ABL Secured
Parties or (ii) any objection by the ABL Representative or any other ABL Secured
Parties to any motion, relief, action or proceeding based on a claim of a lack
of adequate protection in the Collateral or (iii) the periodic payment of
amounts equal to interest, fees, expenses or other amounts provided to the ABL
Representative or any

 

22

--------------------------------------------------------------------------------


 

other ABL Secured Party as adequate protection of its interest in the
Collateral; provided that any action described in the foregoing clauses (i) and
(ii) does not violate Section 5.2.  The Term Loan Representative, on behalf of
itself and the other Term Loan Secured Parties, further agrees that, prior to
the ABL Obligations Payment Date, none of them shall support any other Person
asserting or enforcing any claim under 506(c) of the Bankruptcy Code that is
senior to or on a parity with the ABL Liens for costs or expenses of preserving
or disposing of any ABL Collateral.  Notwithstanding anything to the contrary
set forth in this Section and in Section 5.2(a)(i)(y), but subject to all other
provisions of this Agreement (including Section 5.2(a)(i)(x) and Section 5.3),
in any Insolvency Proceeding, if the ABL Secured Parties (or any subset thereof)
are granted adequate protection consisting of additional collateral that
constitutes ABL Collateral (with replacement liens on such additional
collateral) and superpriority claims in connection with any ABL DIP Financing or
use of cash collateral, and the ABL Secured Parties do not object to the
adequate protection being provided to them, then in connection with any such ABL
DIP Financing or use of cash collateral the Term Loan Representative, on behalf
of itself and any of the Term Loan Secured Parties, may, as adequate protection
of their interests in the ABL Collateral, seek or accept (and the ABL
Representative and the ABL Secured Parties shall not object to) adequate
protection consisting solely of (x) a replacement Lien on the same additional
collateral, subordinated to the Liens securing the ABL Obligations and such ABL
DIP Financing on the same basis as the other Term Loan Liens on the ABL
Collateral are so subordinated to the ABL Obligations under this Agreement and
(y) superpriority claims junior in all respects to the superpriority claims
granted to the ABL Secured Parties, provided, however, that the Term Loan
Representative shall have irrevocably agreed, pursuant to Section 1129(a)(9) of
the Bankruptcy Code, on behalf of itself and the Term Loan Secured Parties, in
any stipulation and/or order granting such adequate protection, that such junior
superpriority claims may be paid under any plan of reorganization in any
combination of cash, debt, equity or other property having a value on the
effective date of such plan equal to the allowed amount of such claims.

 

(b)  The ABL Representative, on behalf of itself and the other ABL Secured
Parties, agrees that, prior to the Term Loan Obligations Payment Date, so long
as the Term Loan Representative and the other Term Loan Secured Parties comply
with Section 5.4(a), none of them shall object, contest, or support any other
Person objecting to or contesting, (i) any request by the Term Loan
Representative or the other Term Loan Secured Parties for adequate protection of
its interest in the Collateral or any adequate protection provided to the Term
Loan Representative or the other Term Loan Secured Parties or (ii) any objection
by the Term Loan Representative or any other Term Loan Secured Parties to any
motion, relief, action or proceeding based on a claim of a lack of adequate
protection in the Collateral or (iii) the periodic payment of amounts equal to
interest, fees, expenses or other amounts to the Term Loan Representative or any
other Term Loan Secured Party as adequate protection of its interest in the
Collateral; provided that any action described in the foregoing clauses (i) and
(ii) does not violate Section 5.2.  The ABL Representative, on behalf of itself
and the other ABL Secured Parties, further agrees that, prior to the Term Loan
Obligations Payment Date, none of them shall support any other Person asserting
or enforcing any claim under Section 506(c) of the Bankruptcy Code or otherwise
that is senior to or on a parity with the Term Loan Liens for costs or expenses
of preserving or disposing of any Term Collateral.  Notwithstanding anything to
the contrary set forth in this Section and in Section 5.2(b)(i)(y), but subject
to all other provisions of this Agreement (including Section 5.2(b)(i)(x) and
Section 5.3), in any Insolvency Proceeding, if the Term Loan Secured Parties (or
any subset thereof) are granted adequate protection consisting of additional
collateral that constitutes Term Collateral (with replacement liens on such
additional collateral) and superpriority claims in connection with any DIP
Financing or use of cash collateral, and the Term Loan Secured Parties do not
object to the adequate protection being provided to them, then in connection
with any such DIP Financing or use of cash collateral the ABL Representative, on
behalf of itself and any of the ABL Secured Parties, may, as adequate protection
of their interests in the Term Collateral, seek or accept (and the Term Loan
Representative and the Term Loan Secured Parties shall not object to) adequate
protection consisting solely of (x) a replacement Lien on the same

 

23

--------------------------------------------------------------------------------


 

additional collateral, subordinated to the Liens securing the Term Loan
Obligations on the same basis as the other ABL Liens on the Term Collateral are
so subordinated to the Term Loan Obligations under this Agreement and
(y) superpriority claims junior in all respects to the superpriority claims
granted to the Term Loan Secured Parties, provided, however, that the ABL
Representative shall have irrevocably agreed, pursuant to Section 1129(a)(9) of
the Bankruptcy Code, on behalf of itself and the ABL Secured Parties, in any
stipulation and/or order granting such adequate protection, that such junior
superpriority claims may be paid under any plan of reorganization in any
combination of cash, debt, equity or other property having a value on the
effective date of such plan equal to the allowed amount of such claims.

 

5.5                                 Avoidance Issues.  If any Secured Party is
required in any Insolvency Proceeding or otherwise to disgorge, turn over or
otherwise pay to the estate of any Loan Party, because such amount was avoided
or ordered to be paid or disgorged for any reason, including because it was
found to be a fraudulent or preferential transfer, any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of set-off or
otherwise, then the Secured Obligations shall be reinstated to the extent of
such Recovery and deemed to be outstanding as if such payment had not occurred. 
If this Agreement shall have been terminated prior to such Recovery, this
Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto.  The Secured Parties agree that none of
them shall be entitled to benefit from any avoidance action affecting or
otherwise relating to any distribution or allocation made in accordance with
this Agreement, whether by preference or otherwise, it being understood and
agreed that the benefit of such avoidance action otherwise allocable to them
shall instead be allocated and turned over for application in accordance with
the priorities set forth in this Agreement.

 

5.6                                 Asset Dispositions in an Insolvency
Proceeding.   Neither the Junior Representative nor any other Junior Secured
Party shall, in an Insolvency Proceeding or otherwise, oppose any sale or
disposition of any Senior Collateral that is supported by the Senior Secured
Parties, and the Junior Representative and each other Junior Secured Party will
be deemed to have consented under Section 363 of the Bankruptcy Code (and
otherwise) to any sale of any Senior Collateral supported by the Senior Secured
Parties and to have released the Junior Liens on such assets so long as the Lien
of each Secured Party attaches to the proceeds of any such sale with the same
priority as provided under this Agreement in respect of the Collateral.

 

5.7                                 Other Matters.   To the extent that the
Senior Representative or any Senior Secured Party has or acquires rights under
Section 363 or Section 364 of the Bankruptcy Code with respect to any of the
Collateral on which it has a Junior Lien, such Senior Representative agrees, on
behalf of itself and the other Senior Secured Parties, not to assert any of such
rights without the prior written consent of the Junior Representative; provided
that if requested by the Junior Representative, such Senior Representative shall
timely exercise such rights in the manner requested by the Junior
Representative, including any rights to payments in respect of such rights.

 

5.8                                 Post-Petition Interest.  None of the Junior
Representative nor any Junior Secured Party shall oppose or seek to challenge
any claim by the Senior Representative or any other Senior Secured Party for
allowance in any Insolvency Proceeding of Senior Obligations consisting of
Post-Petition Interest to the extent of the value of the Liens in favor of the
Senior Representative and the other Senior Secured Parties, without regard to
the existence of the Liens of the Junior Representative on behalf of the Junior
Secured Parties on the Collateral.

 

5.9                                 Effectiveness in Insolvency Proceedings. 
This Agreement, which the parties hereto expressly acknowledge is a
“subordination agreement” under section 510(a) of the Bankruptcy Code, shall be
effective during an Insolvency Proceeding.

 

24

--------------------------------------------------------------------------------


 

SECTION 6.  Term Loan Documents and ABL Documents.

 

(a)  Each Loan Party and the Term Loan Representative, on behalf of itself and
the Term Loan Secured Parties, agrees that it shall not at any time execute or
deliver any amendment or other modification to any of the Term Loan Documents in
violation of this Agreement.

 

(b)  Each Loan Party and the ABL Representative, on behalf of itself and the ABL
Secured Parties, agrees that it shall not at any time execute or deliver any
amendment or other modification to any of the ABL Documents in violation of this
Agreement.

 

(c)  In the event the Senior Representative enters into any amendment, waiver or
consent in respect of any of the Senior Security Documents which is not
materially adverse to the Junior Secured Parties for the purpose of adding to,
or deleting from, or waiving or consenting to any departures from any provisions
of, any Senior Security Document or changing in any manner the rights of any
parties thereunder, in each case solely with respect to any Senior Collateral,
then such amendment, waiver or consent shall apply automatically to any
comparable provision of the Comparable Security Document without the consent of
or action by any Junior Secured Party (with all such amendments, waivers and
modifications subject to the terms hereof); provided that, (i) no such
amendment, waiver or consent shall have the effect of removing assets subject to
the Lien of any Junior Security Document, except to the extent that a release of
such Lien is permitted by Section 4.2, (ii) any such amendment, waiver or
consent that materially and adversely affects the rights of the Junior Secured
Parties and does not affect the Senior Secured Parties in a like or similar
manner shall not apply to the Junior Security Documents without the consent of
the Junior Representative, (iii) no such amendment, waiver or consent with
respect to any provision applicable to the Junior Representative under the
Junior Loan Documents shall be made without the prior written consent of the
Junior Representative, (iv) notice of such amendment, waiver or consent shall be
given to the Junior Representative reasonably in advance of its effectiveness,
provided that the failure to give such notice shall not affect the effectiveness
and validity thereof and (v) such amendment, waiver or modification to the
applicable Junior Security Documents shall be approved by the Borrower in
writing.

 

SECTION 7.  Purchase Options.

 

7.1                                 Notice of Exercise.  (a)  If (i) an “Event
of Default” under the ABL Documents remains uncured or unwaived for at least
forty-five (45) consecutive days and the requisite ABL Lenders have not agreed
to forbear from the exercise of remedies (or, if earlier, within five
(5) Business Days after the ABL Representative notifies the Term Loan
Representative that it shall exercise remedies), (ii) any of the ABL Obligations
have been accelerated in accordance with the terms of the ABL Documents as a
result of an event of default thereunder or (iii) an Insolvency Proceeding has
commenced, all or a portion of the Term Loan Creditors, acting as a single
group, shall have the option at any time upon five (5) Business Days’ prior
written notice to the ABL Representative to purchase all of the ABL Obligations
(including unfunded commitments, if any, under the ABL Documents) from the ABL
Secured Parties.  Such notice from such Term Loan Creditors to the ABL
Representative shall be irrevocable.

 

(b)  If (i) an “Event of Default” under the Term Loan Documents remains uncured
or unwaived for at least forty-five (45) consecutive days and the Term Loan
Representative has not agreed to forbear from the exercise of remedies (or, if
earlier, within five (5) Business Days after the Term Loan Representative
notifies the ABL Representative that it shall exercise remedies), (ii) any of
the Term Loan Obligations have been accelerated in accordance with the terms of
the Term Loan Documents as a result of an event of default thereunder or
(iii) an Insolvency Proceeding has commenced, all or a portion of the ABL
Creditors, acting as a single group, shall have the option at any time upon five
(5) Business Days’

 

25

--------------------------------------------------------------------------------


 

prior written notice to the Term Loan Representative to purchase all of the Term
Loan Obligations (including unfunded commitments, if any, under the Term Loan
Documents) from the Term Loan Creditors.  Such notice from such ABL Creditors to
the Term Loan Representative shall be irrevocable.

 

7.2                                 Purchase and Sale.  (a)  On the date
specified by the relevant Term Loan Creditors in the notice contemplated by
Section 7.1(a) above (which shall not be less than five (5) Business Days, nor
more than twenty (20) calendar days, after the receipt by the ABL Representative
of the notice of the relevant Term Loan Creditor’s election to exercise such
option), the ABL Lenders shall sell to the relevant Term Loan Creditors, and the
relevant Term Loan Creditors shall purchase from the ABL Lenders, the ABL
Obligations (including unfunded commitments, if any, under the ABL Documents),
provided that, the ABL Representative and the ABL Secured Parties shall retain
all rights to be indemnified or held harmless by the Loan Parties in accordance
with the terms of the ABL Documents but shall not retain any rights to the
security therefor.

 

(b)  On the date specified by the relevant ABL Creditors in the notice
contemplated by Section 7.1(b) above (which shall not be less than five
(5) Business Days, nor more than twenty (20) calendar days, after the receipt by
Term Loan Representative of the notice of the relevant ABL Creditor’s election
to exercise such option), the Term Loan Creditors shall sell to the relevant ABL
Creditors, and the relevant ABL Creditors shall purchase from the Term Loan
Creditors, the Term Loan Obligations (including unfunded commitments, if any,
under the Term Loan Documents), provided that, the Term Loan Representative and
the Term Loan Secured Parties shall retain all rights to be indemnified or held
harmless by the Loan Parties in accordance with the terms of the Term Loan
Documents but shall not retain any rights to the security therefor.

 

7.3                                 Payment of Purchase Price.  Upon the date of
such purchase and sale, the relevant Term Loan Creditors or the relevant ABL
Creditors, as applicable, shall (a) pay to the ABL Representative for the
benefit of the ABL Creditors (with respect to a purchase of the ABL Obligations)
or to the Term Loan Representative for the benefit of the Term Loan Creditors
(with respect to a purchase of the Term Loan Obligations) as the purchase price
therefor the full amount of all the ABL Obligations or Term Loan Obligations, as
applicable, then outstanding and unpaid (including principal, interest, fees and
expenses, including reasonable attorneys’ fees and legal expenses but
specifically excluding any prepayment premium, termination or similar fees),
(b) furnish cash collateral to the ABL Representative or the Term Loan
Representative in a manner and in such amounts as the ABL Representative or the
Term Loan Representative, as applicable, determines is reasonably necessary to
secure the ABL Representative and the ABL Secured Parties or the Term Loan
Representative and the Term Loan Secured Parties, along with the applicable 
letter of credit issuing banks and applicable affiliates in connection with any
issued and outstanding letters of credit (not to exceed 103% of the aggregate
undrawn face amount of such Letters of Credit) and cash management obligations
secured by the ABL Documents or the Term Loan Documents, (c) with respect to
hedging obligations, furnish cash collateral to the ABL Representative or the
Term Loan Representative in the amount that would be payable by the relevant
Obligor thereunder if it were to terminate such hedging obligations on the date
of such purchase, or, if not terminated, an amount determined by the ABL
Representative or the Term Loan Representative, as applicable, to be reasonably
necessary to secure the ABL Representative and the ABL Secured Parties or the
Term Loan Representative and the Term Loan Secured Parties and the applicable
affiliates in connection with any hedging obligation secured by the ABL
Documents or the Term Loan Documents, (d) agree to reimburse the ABL
Representative and the ABL Secured Parties or the Term Loan Representative and
the Term Loan Secured Parties, along with any letter of credit issuing banks for
any loss, cost, damage or expense (including reasonable attorneys’ fees and
legal expenses) in connection with any commissions, fees, costs or expenses
related to any issued and outstanding letters of credit as described above and
any checks or other payments provisionally credited to the ABL Obligations or
the Term Loan Obligations, and/or as to

 

26

--------------------------------------------------------------------------------


 

which the ABL Representative or the Term Loan Representative, as applicable, has
not yet received final payment, (e) agree to reimburse the ABL Secured Parties
or the Term Loan Secured Parties, as applicable, and the applicable letter of
credit issuing banks, in respect of indemnification obligations of the Loan
Parties under the ABL Documents or the Term Loan Documents, as applicable, as to
matters or circumstances known to the ABL Representative or the Term Loan
Representative, as applicable, at the time of the purchase and sale which would
reasonably be expected to result in any loss, cost, damage or expense (including
reasonable attorneys’ fees and legal expenses) to the ABL Secured Parties, the
Term Loan Secured Parties or letter of credit issuing banks, as applicable, and
(f) agree to indemnify and hold harmless the ABL Secured Parties or the Term
Loan Secured Parties, as applicable, and the applicable letter of credit issuing
banks, from and against any loss, liability, claim, damage or expense (including
reasonable fees and expenses of legal counsel) arising out of any claim asserted
by a third party in respect of the ABL Obligations or the Term Loan Obligations,
as applicable, as a direct result of any acts by any Term Loan Secured Party or
any ABL Secured Party, as applicable, occurring after the date of such
purchase.  Such purchase price and cash collateral shall be remitted by wire
transfer in federal funds to such bank account in New York, New York as the ABL
Representative or the Term Loan Representative, as applicable, may designate in
writing for such purpose.

 

7.4                                 Limitation on Representations and
Warranties.  Such purchase shall be expressly made without representation or
warranty of any kind by any selling party (or the ABL Representative or the Term
Loan Representative, as applicable) and without recourse of any kind, except
that the selling party shall represent and warrant:  (a) the amount of the ABL
Obligations or Term Loan Obligations, as applicable, being purchased from it,
(b) that such ABL Secured Party or Term Loan Secured Party, as applicable, or
the Borrower owns the ABL Obligations or Term Loan Obligations, as applicable,
free and clear of any Liens or encumbrances and (c) that such ABL Secured Party
or Term Loan Secured Party, as applicable, has the right to assign such ABL
Obligations or Term Loan Obligations, as applicable, and the assignment is duly
authorized.

 

SECTION 8.  Reliance; Waivers; etc.

 

8.1                                 Reliance.  The ABL Documents are deemed to
have been executed and delivered, and all extensions of credit thereunder are
deemed to have been made or incurred, in reliance upon this Agreement.  The Term
Loan Representative, on behalf of it itself and the other Term Loan Secured
Parties, expressly waives all notice of the acceptance of and reliance on this
Agreement by the ABL Representative and the other ABL Secured Parties.  The Term
Loan Documents are deemed to have been executed and delivered and all extensions
of credit thereunder are deemed to have been made or incurred, in reliance upon
this Agreement.  The ABL Representative, on behalf of itself and the other ABL
Secured Parties, expressly waives all notices of the acceptance of and reliance
on this Agreement by the Term Loan Representative and the other Term Loan
Secured Parties.

 

8.2                                 No Warranties or Liability.  The Term Loan
Representative and the ABL Representative acknowledge and agree that neither has
made any representation or warranty with respect to the execution, validity,
legality, completeness, collectability or enforceability of any other ABL
Document or any Term Loan Document.  Except as otherwise provided in this
Agreement, the Term Loan Representative and the ABL Representative will be
entitled to manage and supervise the respective extensions of credit to any Loan
Party in accordance with law and their usual practices, modified from time to
time as they deem appropriate.

 

8.3                                 No Waivers.  No right or benefit of any
party hereunder shall at any time in any way be prejudiced or impaired by any
act or failure to act on the part of such party or any other party hereto or by
any noncompliance by any Loan Party with the terms and conditions of any of the
ABL Documents or the

 

27

--------------------------------------------------------------------------------


 

Term Loan Documents.

 

SECTION 9.  Obligations Unconditional.  All rights, interests, agreements and
obligations hereunder of the Senior Representative and the Senior Secured
Parties in respect of any Collateral and the Junior Representative and the
Junior Secured Parties in respect of such Collateral shall remain in full force
and effect regardless of:

 

(a)                                  any lack of validity or enforceability of
any Senior Document or any Junior Document and regardless of whether the Liens
of the Senior Representative and Senior Secured Parties are not perfected or are
voidable for any reason;

 

(b)                                 any change in the time, manner or place of
payment of, or in any other terms of, all or any of the Senior Obligations or
Junior Obligations, or any amendment or waiver or other modification, including
any increase in the amount thereof or any refinancing, whether by course of
conduct or otherwise, of the terms of any Senior Document or any Junior
Document;

 

(c)                                  any exchange, release or lack of perfection
of any Lien on any Collateral or any other asset, or any amendment, waiver or
other modification, whether in writing or by course of conduct or otherwise, of
all or any of the Senior Obligations or Junior Obligations or any guarantee
thereof;

 

(d)                                 the commencement of any Insolvency
Proceeding in respect of any Loan Party; or

 

(e)                                  any other circumstances which otherwise
might constitute a defense available to, or a discharge of, any Loan Party in
respect of any Secured Obligation or of any Junior Secured Party in respect of
this Agreement.

 

SECTION 10.  Miscellaneous.

 

10.1                           Rights of Subrogation.  The Term Loan
Representative, for and on behalf of itself and the Term Loan Secured Parties,
agrees that no payment to the ABL Representative or any ABL Secured Party
pursuant to the provisions of this Agreement shall entitle the Term Loan
Representative or any Term Loan Secured Party to exercise any rights of
subrogation in respect thereof until the ABL Obligations Payment Date. 
Following the ABL Obligations Payment Date, the ABL Representative agrees to
execute such documents, agreements, and instruments as the Term Loan
Representative or any Term Loan Secured Party may reasonably request to evidence
the transfer by subrogation to any such Person of an interest in the ABL
Obligations resulting from payments to the ABL Representative by such Person, so
long as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by the ABL Representative are
paid by such Person upon request for payment thereof.  The ABL Representative,
for and on behalf of itself and the ABL Secured Parties, agrees that no payment
to the Term Loan Representative or any Term Loan Secured Party pursuant to the
provisions of this Agreement shall entitle the ABL Representative or any ABL
Secured Party to exercise any rights of subrogation in respect thereof until the
Term Loan Obligations Payment Date.  Following the Term Loan Obligations Payment
Date, the Term Loan Representative agrees to execute such documents, agreements,
and instruments as the ABL Representative or any ABL Secured Party may
reasonably request to evidence the transfer by subrogation to any such Person of
an interest in the Term Loan Obligations resulting from payments to the Term
Loan Representative by such Person, so long as all costs and expenses (including
all reasonable legal fees and disbursements) incurred in connection therewith by
the Term Loan Representative are paid by such Person upon request for payment
thereof.

 

10.2                           Further Assurances.  Each of the Term Loan
Representative and the ABL Representative

 

28

--------------------------------------------------------------------------------


 

will, at any time and from time to time, promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that the other party may reasonably request, in order
to protect any right or interest granted or purported to be granted hereby or to
enable the ABL Representative or the Term Loan Representative to exercise and
enforce its rights and remedies hereunder; provided, however, that no party
shall be required to pay over any payment or distribution, execute any
instruments or documents, or take any other action referred to in this
Section 10.2, to the extent that such action would contravene any law, order or
other legal requirement or any of the terms or provisions of this Agreement, and
in the event of a controversy or dispute, such party may interplead any payment
or distribution in any court of competent jurisdiction, without further
responsibility in respect of such payment or distribution under this
Section 10.2.

 

10.3                           Conflicts.  In the event of any conflict between
the provisions of this Agreement and the provisions of any ABL Document or any
Term Loan Document, the provisions of this Agreement shall govern.

 

10.4                           Continuing Nature of Provisions.  Subject to
Section 5.5, this Agreement shall continue to be effective, and shall not be
terminable by any party hereto, until the earlier of (i) the ABL Obligations
Payment Date and (ii) the Term Loan Obligations Payment Date; provided that if a
Replacement ABL Agreement or Replacement Term Loan Agreement, as applicable, is
entered into following such termination, the relevant Secured Parties agree to,
upon the request of any Loan Party, restore this Agreement on the terms and
conditions set forth herein until the earlier to occur of the next following ABL
Obligations Payment Date or Term Loan Obligations Payment Date.  This is a
continuing agreement and the ABL Secured Parties and the Term Loan Secured
Parties may continue, at any time and without notice to the other parties
hereto, to extend credit and other financial accommodations, lend monies and
provide indebtedness to, or for the benefit of, any Loan Party on the faith
hereof.  In furtherance of the foregoing:

 

(a)                                  Upon receipt of a notice from the Loan
Parties stating that the Loan Parties (or any of them) have entered into a
Replacement ABL Agreement (which notice shall include the identity of the new
ABL Representative, if applicable), the Term Loan Representative shall promptly
(and in any event within 10 days of the applicable request, unless otherwise
agreed by the ABL Representative or the new ABL Representative, as applicable)
(i) enter into such documents and agreements (including amendments or
supplements to this Agreement) as the Loan Parties or the new ABL Representative
shall reasonably request in order to provide to the new ABL Representative the
rights contemplated hereby, in each case consistent in all material respects
with the terms of this Agreement, (ii) deliver to the new ABL Representative any
ABL Collateral held by it, together with any necessary endorsements (or
otherwise allow the new ABL Representative to obtain control of such ABL
Collateral), and (iii) take such other actions as the Loan Parties or the new
ABL Representative may reasonably request to provide the new ABL Representative
or the applicable ABL Creditors the benefits of this Agreement.  The new ABL
Representative shall agree in a writing addressed to the Term Loan
Representative to be bound by the terms of this Agreement, and

 

(b)                                 Upon receipt of a notice from the Loan
Parties stating that the Loan Parties (or any of them) have entered into entered
into a Replacement Term Loan Agreement (which notice shall include the identity
of the new Term Loan Representative, if applicable), the ABL Representative
shall promptly (and in any event within 10 days of the applicable request,
unless otherwise agreed by the Term Loan Representative or the new Term Loan
Representative, as applicable) (i) enter into such documents and agreements
(including amendments or supplements to this Agreement) as the Loan Parties or
the new Term Loan Representative shall reasonably request in order to provide to
the new Term Loan Representative or the applicable new Term Loan Secured Parties
the rights contemplated hereby, in each

 

29

--------------------------------------------------------------------------------


 

case consistent in all material respects with the terms of this Agreement,
(ii) deliver to the new Term Loan Representative any Term Collateral held by it
together with any necessary endorsements (or otherwise allow the new Term Loan
Representative to obtain control of such Term Collateral), and (iii) take such
other actions as the Loan Parties or the new Term Loan Representative may
reasonably request to provide the new Term Loan Representative the benefits of
this Agreement.  The new Term Loan Representative shall agree in a writing
addressed to the ABL Representative to be bound by the terms of this Agreement.

 

10.5                           Amendments; Waivers.  (a)  No amendment or
modification of or supplement to any of the provisions of this Agreement shall
be effective unless the same shall be in writing and signed by the ABL
Representative and the Term Loan Representative, and, in the cases of amendments
or modifications of or supplements to this Agreement that directly affect the
rights or duties of any Loan Party, including amendments or modifications of
Sections 3.5, 3.6, 6, 10.4, 10.5, 10.7 or 10.8 that indirectly or directly
affect the rights or duties of any Loan Party, such Loan Party.  The ABL
Representative and the Term Loan Representative shall notify the Borrower at the
address specified in the signature pages to this Agreement of any amendment or
modification of or supplement to any provisions of this Agreement which does not
need to be signed by a Loan Party and provide the Borrower with a copy of such
amendment, modification or supplement.

 

(b)  It is understood that the ABL Representative and the Term Loan
Representative, without the consent of any other ABL Secured Party or Term Loan
Secured Party, may in their discretion determine that a supplemental agreement
(which may take the form of an amendment and restatement of this Agreement) is
necessary or appropriate to facilitate having additional indebtedness or other
obligations (“Additional Debt”) of any of the Loan Parties become ABL
Obligations or Term Loan Obligations, as the case may be, under this Agreement,
which supplemental agreement shall specify whether such Additional Debt
constitutes ABL Obligations or Term Loan Obligations, provided, that such
Additional Debt is permitted to be incurred by the ABL Agreement and Term Loan
Agreement then extant, and is permitted by such agreements to be subject to the
provisions of this Agreement as ABL Obligations or Term Loan Obligations, as
applicable.

 

10.6                           Information Concerning Financial Condition of the
Loan Parties.  Each of the Term Loan Representative and the ABL Representative
hereby assume responsibility for keeping itself informed of the financial
condition of the Loan Parties and all other circumstances bearing upon the risk
of nonpayment of the ABL Obligations or the Term Loan Obligations.  The Term
Loan Representative and the ABL Representative hereby agree that no party shall
have any duty to advise any other party of information known to it regarding
such condition or any such circumstances (except as otherwise provided in the
ABL Documents and Term Loan Documents).  In the event the Term Loan
Representative or the ABL Representative, in its sole discretion, undertakes at
any time or from time to time to provide any information to any other party to
this Agreement, it shall be under no obligation (a) to provide any such
information to such other party or any other party on any subsequent occasion,
(b) to undertake any investigation not a part of its regular business routine,
or (c) to disclose any other information.

 

10.7                           Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

10.8                           Submission to Jurisdiction; JURY TRIAL WAIVER. 
(a)  Each ABL Secured Party, each Term Loan Secured Party and each Loan Party
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement,

 

30

--------------------------------------------------------------------------------

 


 

or for recognition or enforcement of any judgment, and each such party hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each such party agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the any
ABL Secured Party or Term Loan Secured Party may otherwise have to bring any
action or proceeding against any Loan Party or its properties in the courts of
any jurisdiction.

 

(b)  Each ABL Secured Party, each Term Loan Secured Party and each Loan Party
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so (i) any objection it may now or hereafter have to
the laying of venue of any suit, action or proceeding arising out of or relating
to this Agreement in any court referred to in paragraph (a) of this Section and
(ii) the defense of an inconvenient forum to the maintenance of such action or
proceeding.

 

(c)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.9.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

(d)   EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  EACH PARTY
HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

10.9                           Notices.  Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, telecopied, or sent by
overnight express courier service or United States mail and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
a telecopy or five days after deposit in the United States mail (certified, with
postage prepaid and properly addressed).  For the purposes hereof, the addresses
of the parties hereto (until notice of a change thereof is delivered as provided
in this Section 10.9) shall be as set forth below each party’s name on the
signature pages hereof, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties.

 

10.10                     Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of each of the parties hereto and each of
the ABL Secured Parties and Term Loan Secured Parties and their respective
successors and assigns, and nothing herein is intended, or shall be construed to
give, any other Person any right, remedy or claim under, to or in respect of
this Agreement or any Collateral.

 

10.11                     Headings.  Section headings used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

10.12                     Severability.  Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such

 

31

--------------------------------------------------------------------------------


 

invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

10.13                     Other Remedies.  For avoidance of doubt, it is
understood that nothing in this Agreement shall prevent any ABL Secured Party or
any Term Loan Secured Party from exercising any available remedy to accelerate
the maturity of any indebtedness or other obligations owing under the ABL
Documents or the Term Loan Documents, as applicable, or to demand payment under
any guarantee in respect thereof.

 

10.14                     Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement. This
Agreement shall become effective when it shall have been executed by each party
hereto.

 

10.15                     Additional Loan Parties.  The Borrower shall cause
each Person that becomes a Loan Party after the date hereof to become a party to
this Agreement by execution and delivery by such Person of a Joinder Agreement
in the form of Annex 1 hereto.

 

[SIGNATURE PAGES TO FOLLOW]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

JPMORGAN CHASE BANK, N.A., as ABL Representative for and on behalf of the ABL
Secured Parties

 

 

 

 

By:

/s/ Alexis Maged

 

 

Name: Alexis Maged

 

 

Title: Authorized Signatory

 

 

 

 

 

Address for Notices:

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

 

270 Park Avenue, 44th Floor

 

 

Mailcode: NY1-K855

 

 

New York, NY 10017

 

 

Attention: Donna DiForio

 

 

Fax: 646-534-2274

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

Simpson Thacher & Bartlett LLP

 

 

425 Lexington Avenue

 

 

New York, NY 10017

 

 

Attention: Patrick Ryan

 

 

Facsimile No: (212) 455-2502

 

 

33

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS LENDING PARTNERS LLC, as Term Loan Representative for and on
behalf of the Term Loan Secured Parties

 

 

 

 

By:

/s/ Kathleen C. Maggi

 

 

Name: Kathleen C. Maggi

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

Goldman Sachs Lending Partners LLC

 

 

30 Hudson Street, 38th Floor

 

 

Jersey City, NJ 07302

 

 

Attention: Lauren Day

 

 

Fax: 646-769-7700

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

Cravath, Swaine & Moore LLP

 

 

825 8th Avenue, 31st Floor

 

 

New York, NY 10019

 

 

Attention: Jamie Vardell

 

 

Fax: 212-474-3700

 

 

34

--------------------------------------------------------------------------------


 

 

CLOPAY AMES TRUE TEMPER HOLDING CORP.

 

 

 

 

 

 

By:

/s/ Tom Gibbons

 

 

Name: Tom Gibbons

 

 

Title: Treasurer

 

 

 

 

CLOPAY AMES TRUE TEMPER LLC

 

 

 

 

 

 

By:

/s/ Seth L. Kaplan

 

 

Name: Seth K. Kaplan

 

 

Title: Senior Vice President

 

 

 

 

CLOPAY PLASTIC PRODUCTS COMPANY, INC.

 

 

 

 

 

 

By:

/s/ Tom Gibbons

 

 

Name: Tom Gibbons

 

 

Title: Treasurer

 

 

 

 

CLOPAY BUILDING PRODUCTS COMPANY, INC.

 

 

 

 

 

 

By:

/s/ Tom Gibbons

 

 

Name: Tom Gibbons

 

 

Title: Treasurer

 

 

 

 

CLOPAY TRANSPORTATION COMPANY

 

 

 

 

 

 

By:

/s/ Tom Gibbons

 

 

Name: Tom Gibbons

 

 

Title: Treasurer

 

35

--------------------------------------------------------------------------------


 

 

CLOPAY ACQUISITION CORP.

 

 

 

 

 

 

By:

/s/ Seth L. Kaplan

 

 

Name: Seth K. Kaplan

 

 

Title: Senior Vice President

 

 

 

 

CHATT HOLDINGS INC.

 

 

 

 

 

 

By:

/s/ David Nuti

 

 

Name: David Nuti

 

 

Title: Vice President of Finance and CFO

 

 

 

 

ATT HOLDING CO.

 

 

 

 

 

 

 

By:

/s/ David Nuti

 

 

Name: David Nuti

 

 

Title: Vice President of Finance and CFO

 

 

 

 

AMES TRUE TEMPER, INC.

 

 

 

 

 

 

By:

/s/ David Nuti

 

 

Name: David Nuti

 

 

Title: Vice President of Finance and CFO

 

 

 

 

AMES U.S. HOLDING CORP.

 

 

 

 

 

 

By:

/s/ David Nuti

 

 

Name: David Nuti

 

 

Title: Vice President, Treasurer and Secretary

 

 

 

 

AMES TRUE TEMPER PROPERTIES, INC.

 

 

 

 

 

 

By:

/s/ David Nuti

 

 

Name: David Nuti

 

 

Title: CFO and Assistant Secretary

 

36

--------------------------------------------------------------------------------

 